Title: From George Washington to Robert R. Livingston, 12 March 1778
From: Washington, George
To: Livingston, Robert R.



Dear Sir
Head Quarters Valley Forge 12th March 1778

I should have answered your favor of the 14th January before this time, had I not have been daily in hopes that I should have been able to have given you a satisfactory account of a change of Men and Measures in the North River department. It has not been an easy matter to find a just pretence for removing an Officer from his command, where his misconduct rather appears to result from want of Capacity, than from any real intention of doing wrong, and it is therefore as you observe, to be lamented, that he cannot see his own defects, and make an honorable retreat from a Station, in which, he only exposes his own weakness.
Proper measures are taking to carry on the enquiry into the loss of Fort Montgomery, agreeable to the direction of Congress, and it is more than probable, from what I have heard, that the issue of that enquiry will afford just grounds for a removal of Genl P——; but whether it does or not, the prejudices of all Ranks in that quarter against him are so great, that it would be impolitic to suffer him to return. I hope to introduce a Gentleman in his place, if the general course of service will admit of it, who will be perfectly agreeable to the State and to the public. In the mean time, I trust that General Parsons will do every thing in his power to carry on the Works, which from the last accounts, are in more forwardness than I expected.
I wish all the Men on the upper part of the River had been drawn down to the Highlands, instead of being kept to carry on an expedition, in which I never was consulted, but which, I saw from the beginning could never succeed, from a variety of reasons, which it would be needless to give you or any man acquainted with the state of the Country thro’ which it was to have passed. Those who were most sanguine, I fancy, now see the impracticability of it.
Peekskill and the neighbouring posts were, by Resolve of Congress, included in the Northern department, and the care of carrying on the Works put under the direction of the Officer commanding in that district. Genl Gates being soon after the Resolve called to the Board of War, he had no opportunity of doing any thing towards it. Whether there will be any alteration in the extent of the command this Campaign

I cannot tell, but if it falls again into that department more immediately under my particular command, you may depend that all the attention due, to posts so important, shall be paid to them. I am with great Regard Dear Sir Yr most obt Servt

Go: Washington

